989 So. 2d 747 (2008)
Monique COPELAND, Appellant,
v.
Patrick A. BARATTA, LLC, a Florida Limited Liability Company, and Treviso by the Sea Joint Venture LLC, a Florida Limited Liability Company, et. al., Appellees.
No. 4D08-1311.
District Court of Appeal of Florida, Fourth District.
September 10, 2008.
Monique Copeland, Pompano Beach, pro se.
John J. Shahady of Adorno & Yoss LLP, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed. See Blandin v. Bay Porte Condominium Ass'n, Inc., 988 So. 2d 666 (Fla. 4th DCA 2008).
KLEIN, HAZOURI and DAMOORGIAN, JJ., concur.